Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 21, prior art of record or most closely prior art fails to disclose, “a patch antenna comprising a radiating region and cutting regions, the cutting regions comprising a first cutting region, a second cutting region, a third cutting region and a fourth cutting region, wherein objects corresponding to the cutting regions are disposed to support the radiating region on the PCB, wherein the first cutting region and the third cutting region are symmetrical with respect to a center of the patch antenna, and wherein the second cutting region and the fourth cutting region are symmetrical with respect to the center of the patch antenna”. These features reflect the application’s invention and are not taught by the pertinent prior arts Liu (US 20090174613), Higasa (US 20040227670) and Sievenpiper (US 20040196200). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Liu, Higasa and Sievenpiper to include features of claim 21.
Dependent claims 22-30 are considered to be allowable by virtue of their dependencies on claim 21.
Regarding claim 31, prior art of record or most closely prior art fails to disclose, “
a patch antenna comprising a radiating region and cutting regions, the cutting regions comprising a first cutting region, a second cutting region, a third cutting region and a fourth cutting region, wherein objects corresponding to the cutting regions are disposed to support the radiating region on the PCB, wherein the first cutting region and the third cutting region are symmetrical with respect to a center of the patch antenna, and wherein the second cutting region and the fourth cutting region are symmetrical with respect to the center of the patch antenna”. These features reflect the application’s invention and are not taught by the pertinent prior arts Liu (US 20090174613), Higasa (US 20040227670) and Sievenpiper (US 20040196200). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Liu, Higasa and Sievenpiper to include features of claim 31.
Dependent claims 32-39 are considered to be allowable by virtue of their dependencies on claim 31.
Regarding claim 40, prior art of record or most closely prior art fails to disclose, “a patch antenna comprising a radiating region and cutting regions, the cutting regions comprising a first cutting region, a second cutting region, a third cutting region and a fourth cutting region; forming support objects by bending the cutting regions of the metal plate; and contacting the support objects to a print circuit board (PCB) in which a first feeding line for a first polarization and a second feeding line for a second polarization, wherein the first cutting region and the third cutting region are symmetrical with respect to a center of the patch antenna, and wherein the second cutting region and the fourth cutting region are symmetrical with respect to the center of the patch antenna”. These features reflect the application’s invention and are not taught by the pertinent prior arts Liu (US 20090174613), Higasa (US 20040227670) and Sievenpiper (US 20040196200). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Liu, Higasa and Sievenpiper to include features of claim 40.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845